Barclay,. P. J.,
concurs in the result for these reasons:
The record of the county court does not show that the appointment of the members of the county institute board was made without the advice of the school commissioner. "We therefore ' should assume that it was made with said advice, and according to law, as all public officers are presumed to have acted rightly until the contrary appears.
On certiorari to review an appointment of this sort the record is the only matter to be considered, and where it shows that the court had power to make the appointment, and certainly where it also fails to show any deviation from the course marked out by law for making the appointment, the latter can not be quashed for any matter outside the record under review.
Whether or not the power exercised in such an appointment is judicial or administrative seems to me immaterial, for even assuming it to be judicial (as the moving parties here claim) the certiorari should nevertheless be quashed for the reasons above given.